

113 SRES 244 IS: Authorizing expenditures by the Committee on Commerce, Science, and Transportation.
U.S. Senate
2013-09-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III113th CONGRESS1st SessionS. RES. 244IN THE SENATE OF THE UNITED STATESSeptember 19, 2013Mr. Rockefeller, from the Committee on Commerce, Science, and Transportation, reported the following original resolution; which was referred to the Committee on Rules and AdministrationRESOLUTIONAuthorizing expenditures by the Committee
		  on Commerce, Science, and Transportation.That, in carrying out its powers, duties,
			 and functions under the Standing Rules of the Senate, in accordance with its
			 jurisdiction under rule XXV of such rules, including holding hearings,
			 reporting such hearings, and making investigations as authorized by paragraphs
			 1 and 8 of rule XXVI of the Standing Rules of the Senate, the Committee on
			 Commerce, Science, and Transportation is authorized from October 1, 2013, through
			 September 30, 2014, and October 1, 2014, through February 28, 2015, in its discretion (1) to make
			 expenditures from the contingent fund of the Senate, (2) to employ
			 personnel, and (3) with the prior
			 consent of the Government department or agency concerned and the Committee on
			 Rules and Administration, to use on a reimbursable or non-reimbursable basis
			 the services of personnel of any such department or agency.2.(a)The expenses of the Committee for the
			 period from October 1, 2013, through September 30, 2014, under this resolution
			 shall not exceed $6,583,591, of which amount (1) not to exceed
			 $50,000 may be expended for the procurement of the services of individual
			 consultants, or organizations thereof (as authorized by section 202(i) of the
			 Legislative Reorganization Act of 1946 (2 U.S.C. 72a(i))), and (2) not to exceed
			 $50,000 may be expended for the training of the professional staff of the
			 Committee (under procedures specified by section 202(j) of the Legislative
			 Reorganization Act of 1946 (2 U.S.C. 72a(j))).(b)For the
			 period from October 1, 2014, through February 28, 2015, expenses of the Committee under this resolution
			 shall not exceed $2,743,163, of which amount (1) not to exceed
			 $50,000 may be expended for the procurement of the services of individual
			 consultants, or organizations thereof (as authorized by section 202(i) of the
			 Legislative Reorganization Act of 1946 (2 U.S.C. 72a(i))), and (2) not to exceed
			 $50,000 may be expended for the training of the professional staff of the
			 Committee (under procedures specified by section 202(j) of the Legislative
			 Reorganization Act of 1946 (2 U.S.C. 72a(j))).3.The Committee shall report its findings, together with such recommendations for legislation as it deems advisable, to the Senate at the earliest practicable date, but not later than February 28, 2015.4.Expenses of the Committee under this
			 resolution shall be paid from the contingent fund of the Senate upon vouchers
			 approved by the chairman of the Committee, except that vouchers shall not be
			 required (1) for the disbursement of salaries of
			 employees paid at an annual rate, (2) for the payment of telecommunications
			 provided by the Office of the Sergeant at Arms and Doorkeeper, United States
			 Senate, (3) for the payment of stationery supplies
			 purchased through the Keeper of the Stationery, United States Senate, (4) for payments to the Postmaster, United
			 States Senate, (5) for the payment of metered charges on
			 copying equipment provided by the Office of the Sergeant at Arms and
			 Doorkeeper, United States Senate, (6) for the payment of Senate Recording and
			 Photographic Services, or (7) for the payment of franked and mass mail
			 costs by the Office of the Sergeant at Arms and Doorkeeper, United States
			 Senate.5.There are authorized such sums as may be
			 necessary for agency contributions related to the compensation of employees of
			 the Committee from October 1, 2013, through September 30, 2014, and October 1, 2014, through February 28, 2015, to be paid from
			 the Appropriations account for Expenses of Inquiries and
			 Investigations of the Senate.